     2:19-cv-01212-BHH        Date Filed 08/06/20     Entry Number 23      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 Philip Tilden Luther,                      )       Civil Action No.: 2:19-1212-BHH
                                            )
                                 Plaintiff, )
                                            )
                  v.                        )                   ORDER
                                            )
 Andrew M. Saul,                            )
 Commissioner of Social Security,           )
                                            )
                             Defendant. )
  ________________________________ )



filed pursuant to 42 U.S.C. § 405(g), seeking judicial review of the Commissioner of Social

                                                s claim for disability insurance benefits. The

record includes the report and recommendation

Judge, which was made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(a) (D.S.C.). In the Report, which was filed on July 29, 2020, the Magistrate

Judge recommends that the Court revers

sentence four of 42 U.S.C. § 405(g) and remand the case to the Commissioner for further

consideration as set forth in the Report. In a notice filed on July 31, 2020, Defendant

informed the Court that he will not be filing obj

       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole
     2:19-cv-01212-BHH        Date Filed 08/06/20     Entry Number 23       Page 2 of 2




or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (sta

timely filed objection, a district court need not conduct a de novo review, but instead must

                       there is no clear error on the face of the record in order to accept the



       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court hereby adopts and incorporates the Report (ECF No. 20).

Therefore, it is ORDERED that the decision of the Commissioner of Social Security is

reversed and this case is remanded to the Commissioner for further proceedings as set

forth in the Report.

       IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   United States District Judge

August 6, 2020
Charleston, South Carolina




                                              2
